Opinion.
Campbell, C. J.,
delivered the opinion of the court:
Undoubtedly the judgment quashing the attachment was correct, but it was competent for the parties or counsel to have it put aside by consent and for the defendant to consent to a judgment against him; indeed, as he had been summoned to answer the declaration, he would have been liable to a judgment by default, if he had not pleaded, hut he had pleaded, and it was admissible for him notwithstanding this to consent to a judgment, as the record shows *316he did. The judgment against him was made proper by his consent, and his sureties on the replevy bond could not gainsay it. The judgment against Lott must stand because he consented to it. The judgment against the sureties on the replevy bond is erroneous, because there was no ascertainment of the value ‘of the separate articles replevied, separately, so as to admit of a return of any of them.
The judgment against Saunders and Fulgham will be reversed, and the case remanded for the execution of a writ of inquiry to ascertain the value of the goods and a proper judgment thereon against them.